DETAILED ACTION

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

	Authorization for this Examiner’s Amendment was given in a telephone interview with Navid Fanaeian on 1st Feb. 2021.
This application has been amended as follows:
IN THE CLAIMS
Replace the following claims listed as follows.

CLAIM 1:
A security system of a first entity, the security system comprising one or more hardware processors configured to:
serve, to a user device, an internet portal comprising an interactive graphical user interface (GUI) granting security control over account access permissions for client applications, wherein the internet portal is used as an access control portal provided for controlling account access by a service provider computing system of a second entity;
accept, via the internet portal, a login credential and verify that the login credential grants access to the internet portal;
present, by the first entity in the GUI of the internet portal, in response to verifying that the login credential grants access to the internet portal, an account listing comprising a financial account linked with which communicate, when executed on the user device, with the service provider computing system of the second entity; 
detect, via the account listing in the GUI of the internet portal, selection of the financial account comprising financial and nonfinancial account data;
present, by the first entity in the GUI of the internet portal, an access permissions listing comprising one or more security settings attributable to a client application of the linked one or more client applications as a service provider client application running on the user device; 
detect, by the first entity via the access permissions listing in the GUI of the internet portal, selection of a first set of one or more security settings corresponding to one or more data types or functionalities associated with the client application;
generate, by the first entity in response to the selection of the first set of security settings, an access token corresponding to the first set of security settings attributed to the client application and transmit the access token to the service provider computing system of the second entity indicating limited access, by the client application, to a first subset of the financial and nonfinancial data of the financial account;
receive, from the service provider computing system of the second entity, a first application programming interface (API) call comprising the access token generated by the first entity and a first account request associated with the client application;
authenticate by the first entity the access token received and sent by the second entity and verify that the first API call complies with the first set of security settings attributed to the client application;
in response to authenticating the received access token sent by the second entity and verifying that the first account request complies with the first set of security settings, grant the first account request to the client application;
present, in the GUI of the internet portal, the access permissions listing comprising the one or more security settings attributable to the client application;
detect, via the access permissions listing in the GUI of the internet portal, selection of a different second set of one or more security settings corresponding to the one or more data types or functionalities associated with the client application;
receive by the first entity, from the service provider computing system of the second entity, a different second API call comprising the access token generated by the first entity and a second account request for the client application;
determine by the first entity that the second API call does not comply with the second set of security settings attributed to the client application; and
in response to determining by the first entity that the second API call does not comply with the second set of security settings, decline the second account request.

CLAIM 14:
A method implemented by a security system of a first entity, the security system comprising one or more hardware processors, the method comprising:
serving, to a user device, by the one or more processors, an internet portal comprising an interactive GUI granting security control over account access permissions for client applications, wherein the internet portal is used as an access control portal provided for controlling account access by a service provider computing system of a second entity;
accepting, via the internet portal, by the one or more processors, a login credential and verify that the login credential grants access to the internet portal;
presenting, by the first entity in the GUI of the internet portal, by the one or more processors, in response to verifying that the login credential grants access to the internet portal, an account listing comprising a financial account linked with which communicate, when executed on the user device, with the service provider computing system of the second entity; 
detecting, via the account listing in the GUI of the internet portal, by the one or more processors, selection of the financial account comprising financial and nonfinancial account data;
presenting, by the first entity in the GUI of the internet portal, by the one or more processors, an access permissions listing comprising one or more security settings attributable to a client application of the linked one or more client applications as a service provider client application running on the user device; 
detecting, by the first entity via the access permissions listing in the GUI of the internet portal, by the one or more hardware processors, selection of a first set of one or more security settings corresponding to one or more data types or functionalities associated with the client application;
generating, by the first entity in response to the selection of the first set of security settings, by the one or more processors, an access token corresponding to the first set of security settings attributed to the client application and transmit the access token to the service provider computing system of the second entity indicating limited access, by the client application, to a first subset of the financial and nonfinancial data of the financial account;
receiving, from the service provider computing system, by the one or more processors, a first API call comprising the access token and a first account request for the client application;
authenticating, by the one or more hardware processors of the first entity, the access token received and sent by the second entity and verifying, by the one or more processors, that the first API call complies with the first set of security settings attributed to the client application;
in response to authenticating the received access token sent by the second entity and verifying that the first account request complies with the first set of security settings, granting, by the one or more processors, the first account request to the client application;
presenting, in the GUI of the internet portal, by the one or more processors, the access permissions listing comprising the one or more security settings attributable to the client application;
detecting, via the access permissions listing in the GUI of the internet portal, by the one or more processors, selection of a different second set of one or more security settings corresponding to the one or more data types or functionalities associated with the client application;
receiving, from the service provider computing system, by the one or more hardware processors of the first entity, a second API call comprising the access token generated by the first entity and a second account request for the client application;
determining, by the one or more hardware processors, that the second API call does not comply with the second set of security settings attributed to the client application; and
in response to determining by the first entity that the second API call does not comply with the second set of security settings, decline the second account request.
 

Allow Subject Matter

Claims 1 – 20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The above mentioned claims are allowable over prior arts because the CPA (Cited Prior Art) of record fails to teach or render obvious the claimed limitations in combination with the specific added limitations recited in each of the independent claims 1 and 14 (& associated dependent claims).
The present invention is directed to a method for providing blockchain based email procedures. In view of the closest prior arts such as U.S. PG-PUB: 2012/0239417 (by Pourfallah) and U.S. PG-PUB: 2013/0132854 (by Raleigh), no singular art disclosing nor motivation to combine has been found to anticipate or render obvious the claimed invention in such particular details of doing so in the context of recited limitations such as to serve, to a user device, an internet portal comprising an interactive graphical user interface (GUI) granting security control over account access permissions for client applications, wherein the internet portal is used as an access control portal provided for controlling account access by a service provider computing system of a second entity; accept, via the internet portal, a login credential and verify that the login credential grants access to the internet portal; present, by the first entity in the GUI of the internet portal, in response to verifying that the login credential grants access to the internet portal, an account listing comprising a financial account linked with 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LONGBIT CHAI whose telephone number is (571)272-3788.  The examiner can normally be reached on Monday - Friday 9:00am-5:00pm.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn D. Feild can be reached on 571-272-2092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

           /LONGBIT CHAI/Primary Examiner, Art Unit 2431                                                                                                                                                                                                                 (No. #2269 - 2021)